Citation Nr: 1821987	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-29 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to an evaluation in excess of 10 percent for degenerative arthritis and loose foreign body status post left knee surgeries.
	


REPRESENTATION

Appellant represented by:	Harold Hoffman-Logsdon III, an attorney


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Air Force from July 2003 to August 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The claim for increase for the Veteran's left knee disability is discussed in the remand section below, and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

There is no current diagnosis of a sleep-related disability.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 1101, 1111, 1110, 1153, 5107; 38 C.F.R 3.102, 3.303, 3.304, 3.306, 3.307 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

The Board has also satisfied its duty to assist.  38 U.S.C. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran has undergone VA examinations in connection with the claim  on appeal.  The Board finds these examination adequate, because they included a review of the medical file, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Moreover, the Veteran was scheduled for a sleep study test and cancelled the test. The duty to assist is a two way street, the cooperation of the Veteran is necessary. Given that he cancelled his test, the Board finds that VA has satisfied the duty to assist.   In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

Entitlement to service connection for sleep apnea

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists.)  The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish...the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

In this case, the Veteran has never been diagnosed with sleep apnea or any other sleep-related disorder.  Service treatment records reflect complaints of sleep difficulties, including night sweats and snoring, but do not show any diagnosis of a sleep or respiratory disorder.  Further, June 2006 records show the Veteran denied any difficulty sleeping.  

The Veteran was afforded a January 2011 VA examination to explore the etiology of any sleep disorder.  The examiner noted the Veteran's complaints of longstanding sleep problems, including snoring, a symptom corroborated by the Veteran's wife.  However, the examiner noted the lack of any history of diagnosed sleep apnea.  Further, a chest x-ray showed no cardiopulmonary disease, and breathing sounds were noted to be normal.  A sleep study was scheduled for approximately two weeks after the initial VA examination, but the Veteran cancelled the test.

A second VA examination was conducted in November 2017.  Again, there was no evidence of a sleep disorder, including sleep apnea, and the examiner noted the Veteran had never received such a diagnosis.  

In light of the lack of evidence of sleep apnea or any sleep-related diagnosis in the record, the Board finds that the Veteran has no sleep-related disability, and as such, the preponderance of the evidence is against his claim of entitlement to service connection therefor.  The claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for sleep apnea is denied.


REMAND

Additional development is required before the Veteran's claim for increase can be finally adjudicated.  

The record reflects that the Veteran has not been afforded a VA examination to explore the current nature and severity of his service-connected left knee disability since January 2011.  Over seven years having passed since the Veteran was afforded a VA examination, the Board finds a new examination necessary to evaluate the current nature and severity of the Veteran's left knee disability.  

Accordingly, the case is REMANDED for the following action:

1. After obtaining the necessary authorization, update the file with any VA or private treatment records relevant to the Veteran's claims.  If any requested records are unavailable, the Veteran should be notified to that effect.

2. Schedule the Veteran for a VA examination to assess the nature and severity of his service-connected left knee disability.  The electronic file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail in accordance with VA rating criteria.

The examination should be conducted in accordance with the current disability benefits questionnaires or examination worksheets applicable to the knees.  Range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the joints in question and any paired joint must be conducted.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The rationale for all opinions expressed must be provided.

3. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

Department of Veterans Affairs


